As Filed with the Securities and Exchange Commission on May 22, 2014 Reg. No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C., 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUNSHINE BIOPHARMA, INC. (Exact Name of Registrant as specified in its Charter) Colorado 20-5566275 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) Incorporation or Organization) Classification Code Number) 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 (514) 764-9698 (Address and telephone number of principal executive offices) Dr. Steve N. Slilaty, President 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 Tel: (514) 764-9698 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Andrew I. Telsey, Esq. Andrew I.,Telsey P.C. 12rapahoe Rd. Tower 1 Penthouse #803 Centennial, CO 80112 Tel: (303) 768-9221 Fax: 303-768-9224 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.þ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Aggregate Proposed Amount to be Registered(1) Proposed Maximum Offering Price per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock 13,400,000 shares $0.15 per share (1)Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend or similar transaction. (2)Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933. The price per share and aggregate offering price are based on the average of the high and low sales prices of the registrant’s common stock on May 20, 2014, as reported on the OTCQB. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT, OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT OFFER OR SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED MAY 22, 2014 The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION MAY 22, 2014 PROSPECTUS Sunshine Biopharma, Inc. 13,400,000 Shares of Common Stock This prospectus relates to the offer and sale of up to 13,000,000 shares of our common stock by Dutchess Opportunity Fund, II, LP (“Dutchess”), which Dutchess has agreed to purchase from us pursuant to an investment agreement (“Investment Agreement”), dated as of April 23, 2014 between our company and Dutchess. In addition, this prospectus relates to an additional 400,000 shares of our common stock which we issued to Dutchess as an engagement fee Subject to the terms and conditions of the Investment Agreement, we have the right, but not the obligation, to “put,” or require Dutchess to purchase up to $2.5 million worth of our shares of common stock during a 36 month period commencing on the date of this prospectus. This arrangement is sometimes referred to as an “Equity Line.” We will not receive any of the proceeds from Dutchess’ sale of these shares. However, we will receive proceeds from our initial sale of these shares to Dutchess pursuant to the Investment Agreement. We will sell these shares to Dutchess at a price equal to 90% of the lowest daily volume weighted average price (“VWAP”), of our common stock during the five (5) consecutive trading day period immediately preceding the date of delivery of the put notice. We have the right to withdraw all or any portion of any put before the closing, subject to certain limitations set forth in the Investment Agreement. Dutchess may sell these shares from time to time in regular brokerage transactions, in transactions directly with market makers or in privately negotiated transactions. For additional information on the methods of sale that may be used by Dutchess, see the section entitled “Plan of Distribution” on page 20. We will bear the costs relating to the registration of these shares, but we will not pay any of the selling commissions, brokerage fees and related expenses. Our common stock is currently quoted on the OTCQB under the symbol “SBFM.” Only a limited public market currently exists for our common stock. The closing price of our common stock on May 20, 2014 was $0.15 per share. With the exception of Dutchess, which is an “underwriter” within the meaning of the Securities Act of 1933, no other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering. The Securities and Exchange Commission may take the view that, under certain circumstances, any broker-dealer or agent that participates with the selling stockholder in the distribution of the shares may be deemed to be an “underwriter” within the meaning of the Securities Act. Commissions, discounts or concessions received by any such broker-dealer or agent may be deemed to be underwriting commissions under the Securities Act. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 3 of this prospectus to read about factors you should consider before investing in shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ————— The date of this prospectus is , 2014 Table of Contents PART I - INFORMATION REQUIRED IN PROSPECTUS Prospectus Summary 1 Risk Factors 3 Risks Related To Our Operations 3 Risks Related To Our Common Stock 10 Risks Related to this Offering 11 Special Note Regarding Forward-Looking Statements 12 Use of Proceeds 12 Determination of Offering Price 12 The Dutchess Equity Line Transaction 13 Selling Stockholder 15 Plan of Distribution 15 Description of Securities 16 Description of Our Business 17 Market for Common Equity and Related Stockholders Matters 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Directors, Executive Officers, Promoters and Control Persons 25 Security Ownership of Certain Beneficial Owners and Management 27 Related Party Transactions 27 Interest of Named Experts and Counsel 28 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 28 Financial Statements F-1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS Other Expenses of Issuance and Distribution II-1 Indemnification of Directors and Officers II-1 Recent Sales of Unregistered Securities II-1 Exhibit Index II-3 Undertakings II-3 Signatures II-4 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional or different information from that contained in this prospectus. You should assume that the information contained in this prospectus is accurate only as of any date on the front cover of this prospectus or the date of the document incorporated by reference, as applicable, regardless of the time of delivery of this prospectus or any sales under the Investment Agreement. Our business, financial condition, results of operations and prospects may have changed since those dates. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. This summary does not contain all the information that you should consider before investing in the common stock of SMTP, Inc. (referred to herein as the “Company,” “Sunshine,” “we,” “our,” and “us”). You should carefully read the entire Prospectus, including Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements before making an investment decision. About Us We were incorporated in the State of Colorado on August 31, 2006 under the name “Mountain West Business Solutions, Inc.”Until October 2009 our business was to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. Effective October 15, 2009, we executed an agreement to acquire Sunshine Biopharma, Inc., a Colorado corporation, in exchange for the issuance of 21,962,000 shares of our Common Stock and 850,000 shares of Convertible Preferred Stock, each convertible into twenty (20) shares of our Common Stock (the “Agreement”).As a result of this transaction we changed our name to “Sunshine Biopharma, Inc.”On December 21, 2011, Advanomics Corporation, a privately held Canadian company (“Advanomics”), and our licensor, exercised its right to convert the 850,000 shares of Series “A” Preferred Stock it held in our Company into 17,000,000 shares of Common Stock. We are currently a pharmaceutical company focused on the research, development and commercialization of drugs for the treatment of various forms of cancer.The preclinical studies for our lead compound, Adva-27a, a multi-purpose antitumor compound, were successfully completed in late 2011.We are now continuing our clinical development of Adva-27a by conducting the next sequence of steps comprised of Good Manufacturing Practice (“GMP”) manufacturing, Investigational New Drug (“IND”)-enabling studies, regulatory filing and Phase I clinical trials.We plan to conduct our Phase I clinical trials for Adva-27a at the Jewish General Hospital, Montreal, Canada, one of McGill University’s Hospital Centers.The planned indication will be pancreatic cancer in parallel to multidrug resistant breast cancer as Adva-27a has shown a positive effect on these two types of cancer for which there is currently little or no treatment options available. See “Description of Business - Clinical Trials” below. We have licensed our technology on an exclusive basis from Advanomics, and we are planning to initiate our own research and development program as soon as practicable after our registration statement is deemed effective by the Securities and Exchange Commission and we have sufficient funds available to do so. Offering Summary Common stock offered by Dutchess, who is the Selling Stockholder 13,400,000 shares of common stock. Common stock outstanding before the offering 65,775,728 shares of common stock as of May 21, 2014 Common stock outstanding after the offering after giving effect to the issuance of 13,400,000 shares to Dutchess pursuant to the Investment Agreement 78,775,728 shares of common stock. Offering Price To be determined by the prevailing market price for the shares at the time of sale or negotiated transactions. Use of proceeds We will not receive any of the proceeds from Dutchess’ sale of the shares of common stock covered by this prospectus. However, we may receive up to $2.5 million in proceeds from the sale of shares of common stock to Dutchess pursuant to the terms of the Investment Agreement. We anticipate that the net proceeds we receive under the Investment Agreement will be used for the clinical development of our cancer drug, Adva-27a more fully described below, including (i) GMP Manufacturing; (ii) IND-Enabling Studies; (iii) Regulatory Filings; (iv) Phase I Clinical Trials; and (v) working capital and other general corporate purposes. See “Description of Business” and “Use of Proceeds.” OTCQB Trading Symbol Our common stock is traded on the OTCQB under the symbol “SBFM.” Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 3. 1 SUMMARY FINANCIAL INFORMATION THE FOLLOWING SUMMARY CONTAINS: ● AUDITED FINANCIAL INFORMATION FOR THE YEARS ENDED DECEMBER 31, 2BALANCE SHEETS AND STATEMENTS OF OPERATIONS DATA FROM OUR AUDITED FINANCIAL STATEMENTS; AND ● UNAUDITED FINANCIAL INFORMATION FOR THE THREE MONTHS ENDED MARCH 31, 2 THE INFORMATION CONTAINED IN THESE TABLES SHOULD BE READ IN CONJUNCTION WITH “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” HEREIN BELOW AND THE FINANCIAL STATEMENTS AND ACCOMPANYING NOTES INCLUDED HEREIN. Our financial statements have been prepared in accordance with US GAAP.The accompanying unaudited financial information includes all adjustments considered necessary (consisting only of normal recurring adjustments) for a fair presentation.Results for the years ended December 31, 2013 and 2012 and the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for any future period. Statement of Operations: Year Ended December 31, Three Months Ended March 31, Revenues $
